1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are allowed.

3.	The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a time-multiplexed dual atomic magnetometer and a method comprising first and second vapor cells located adjacent to a sample cell such that a magnetic field generated by a sample within the sample cell induces Larmor precession of atoms within the first and second vapor cells and a signal processor that processes alternating data blocks of the first and second polarization signals to generate a single gapless temporal sequence that represents the magnetic field generated by the sample.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-F-Between 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information 




/JAY PATIDAR/Primary Examiner, Art Unit 2858